 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 1 of 44 Page ID #:1348




 1   AMY JANE LONGO, Cal. Bar No. 198304
     E-mail: LongoA@sec.gov
 2   ROBERTO A. TERCERO, Cal. Bar No. 143760
     E-mail: TerceroR@sec.gov
 3
     Attorney for Plaintiff
 4   Securities and Exchange Commission
     Michele Wein Layne, Regional Director
 5   Alka Patel, Associate Regional Director
     Amy Jane Longo, Regional Trial Counsel
 6   444 S. Flower Street, Suite 900
     Los Angeles, California 90071
 7   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
 8
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                               WESTERN DIVISION
13
14    SECURITIES AND EXCHANGE                  Case No. 2:16-cv-03250-ODW (Ex)
      COMMISSION,
15                                             STATEMENT OF
                  Plaintiff,                   UNCONTROVERTED FACTS AND
16                                             CONCLUSIONS OF LAW IN
       IMRAN HUSAIN and GREGG                  SUPPORT OF MOTION FOR
17     EVAN JACLIN,                            SUMMARY JUDGMENT AGAINST
                                               DEFENDANT IMRAN HUSAIN
18                Defendants.
                                               Date:      June 15, 2020
19                                             Time:      1:30 p.m.
                                               Ctrm:      5D
20                                             Judge:     Hon. Otis D. Wright, II
21                                             Pretrial Conference: 08/24/2020
                                               Trial Date:          09/22/2020
22
23
24
25
26
27
28
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 2 of 44 Page ID #:1349
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 3 of 44 Page ID #:1350
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 4 of 44 Page ID #:1351
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 5 of 44 Page ID #:1352
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 6 of 44 Page ID #:1353
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 7 of 44 Page ID #:1354
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 8 of 44 Page ID #:1355
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 9 of 44 Page ID #:1356
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 10 of 44 Page ID #:1357
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 11 of 44 Page ID #:1358
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 12 of 44 Page ID #:1359
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 13 of 44 Page ID #:1360
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 14 of 44 Page ID #:1361
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 15 of 44 Page ID #:1362
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 16 of 44 Page ID #:1363
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 17 of 44 Page ID #:1364
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 18 of 44 Page ID #:1365
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 19 of 44 Page ID #:1366
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 20 of 44 Page ID #:1367
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 21 of 44 Page ID #:1368
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 22 of 44 Page ID #:1369
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 23 of 44 Page ID #:1370
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 24 of 44 Page ID #:1371
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 25 of 44 Page ID #:1372
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 26 of 44 Page ID #:1373
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 27 of 44 Page ID #:1374
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 28 of 44 Page ID #:1375
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 29 of 44 Page ID #:1376
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 30 of 44 Page ID #:1377
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 31 of 44 Page ID #:1378
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 32 of 44 Page ID #:1379
Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 33 of 44 Page ID #:1380
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 34 of 44 Page ID #:1381




 1                                CONCLUSIONS OF LAW
 2         1.     Summary adjudication “upon all or any part of [a] claim” is appropriate
 3   where there is no genuine dispute as to any material fact regarding that portion of the
 4   claim. FRCP 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 5         2.     The movant in a summary judgment motion bears the initial burden of
 6   identifying the evidence that demonstrates the absence of any material fact. See
 7   Celotex, 477 U.S. at 323.
 8         3.     Once the summary judgment movant has meet its burden, the non-
 9   moving party may not rest on conclusory allegations or bald assertions, see Taylor v.
10   List, 880 F.2d 1040, 1045 (9th Cir. 1989), but must come forward with significant
11   probative evidence tending to support its claim that material, triable issue of fact
12   remain. See Anderson v. Libby Lobby, Inc., 477 U.S. 242, 249-50 (1986); Sanchez v.
13   Vild, 891 F.2d 240, 242 (9th Cir. 1989).
14         4.     The evidence set forth by the non-moving party must be sufficient,
15   taking the record as a whole, to allow a rational jury to find for the non-moving party.
16   See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
17   Consequently, “[t]he mere scintilla of evidence in support of the [nonmoving party’s]
18   position will be insufficient.” Liberty Lobby, 477 U.S. at 252.
19         5.     Section 17(a)(1) of the Securities Act of 1933 (“Securities Act”), 15
20   U.S.C. § 77q(a), prohibits any person, in the offer or sale of any securities, from
21   employing any device, scheme, or artifice to defraud.
22         6.     Section 17(a)(2) of the Securities Act prohibits any person, in the offer
23   or sale of securities, from obtaining money or property by means of a materially
24   misleading statement or omission.
25         7.      Section 17(a)(3) of the Securities Act prohibits any person, in the offer
26   or sale of any securities, from engaging in any transaction, practice, or course of
27   business which operates, or would operate, as a fraud or deceit upon the purchaser.
28         8.     Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”),
                                                33
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 35 of 44 Page ID #:1382




 1   and Rule 10b-5(a) and (c) thereunder make it unlawful for any person in connection
 2   with the purchase or sale of securities to employ any device, scheme or artifice to
 3   defraud, or to engage in any act, practice, or course of business which operates or
 4   would operate as a fraud or deceit upon any person. 15 U.S.C. § 78j(b), 17 C.F.R. §
 5   240.10b-5.
 6         9.     Section 5(a) and (c) of the Securities Act prohibit the unregistered offer
 7   or sale of securities, in interstate commerce. 15 U.S.C. § 77e(a), (c).
 8         10.    Section 15(d) of the Exchange Act, 15 U.S.C. § 78o(d), requires the
 9   filing by issuers of annual and quarterly reports in conformity with the SEC’s rules
10   and regulations. Exchange Act Rule 15d-1, 17 C.F.R. § 240.15d-1, requires the filing
11   of accurate annual reports; Rule 15d-13, 17 C.F.R. § 240. 15d-13, requires the filing
12   of accurate quarterly reports; and Rule 12b-20, 17 C.F.R. § 240.12b-20, requires an
13   issuer to include in its annual and quarterly reports material information as may be
14   necessary to make the required statements, in light of the circumstances in which they
15   were made, not misleading.
16         11.    To prove a claim based on aiding and abetting liability, the SEC must
17   show: (1) the existence of an independent primary violation; (2) actual knowledge or
18   reckless disregard by the alleged aider and abettor of the wrong and of his/her role in
19   furthering it; and (3) that the aider and abettor substantially assisted in the
20   accomplishment of the primary violation. SEC v. Fehn, 97 F.3d 1276, 1288 (9th Cir.
21   1996).
22         12.    Under Section 20(a) of the Exchange Act, a person may be held liable
23   for another person’s violation of the Exchange Act as a “control person.” 15 U.S.C.
24   § 78t(a).
25         13.    Control person liability requires: (1) a violation of the Exchange Act,
26   and (2) that the control person directly or indirectly controlled the primary violator.
27   SEC v. Todd, 642 F.3d 1207, 1223-1224 (9th Cir. 2011).
28         14.    Rules 10b-5(a) and (c), and found that these provisions “capture a wide
                                                 34
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 36 of 44 Page ID #:1383




 1   range of conduct.” Lorenzo v. SEC, 587 U.S. ___, 139 S. Ct. 1094, 1101 (2019). A
 2   “device” is simply “‘[t]hat which is devised, or formed by design,’”; a “‘scheme’” is
 3   a “’project,’” “‘plan[,] or program of something to be done,’” and an “’artifice’” is
 4   “an artful stratagem or trick,’” id. (quoting Aaron v. SEC, 446 U.S. 680, 696, n. 13
 5   (1980)).
 6         15.    The Ninth Circuit has adopted the “principal purpose and effect” test to
 7   determine whether an individual is primarily liable for scheme liability under the
 8   federal securities laws. See Middlesex Retirement Sys. v. Quest Software Inc., 527 F.
 9   Supp. 2d 1164, 1191 (C.D. Cal. 2007); see also SEC v. Fraser, 2009 WL 2450508 at
10   *10 (D. Ariz. Aug. 11, 2009) (unreported decision) (quoting Simpson v. AOL Time
11   Warner Inc., 452 F.3d 1040, 1048 (9th Cir. 2006), vacated on other grounds, 519
12   F.3d 1041 (9th Cir. 2008)). An individual may be liable for a scheme to defraud if he
13   or she “committed a manipulative or deceptive act in furtherance of a scheme.”
14   Simpson, 452 F.3d at 1048 (quoting Cooper v. Pickett, 137 F.3d 616 (9th Cir. 1997).
15   A deceptive act is one that “create[s] the false appearance of fact.” Id.
16         16.    Violations of Section 17(a)(1) of the Securities Act and Section 10(b) of
17   the Exchange Act/Rule 10b-5 require scienter, while violations of Section 17(a)(2)-
18   (3) of the Securities Act require only a showing of negligence. Aaron v. SEC, 446
19   U.S. 680, 701-02 (1980); SEC v. Phan, 500 F.3d 895, 907-08 (9th Cir. 2007); SEC v.
20   Dain Rauscher, Inc., 254 F.3d 852, 856 (9th Cir. 2001).
21         17.    In the Ninth Circuit, scienter may be established by a showing of
22   recklessness, defined as “highly unreasonable” conduct “involving not merely simple,
23   or even inexcusable negligence, but an extreme departure from the standards of
24   ordinary care, and which presents a danger of misleading buyers or sellers that is
25   either known to the defendant or is so obvious that the actor must have been aware of
26   it…. [T]he danger of misleading buyers must be actually known or so obvious that
27   any reasonable man would be legally bound as knowing.” Hollinger v. Titan Capital
28   Corp., 914 F.2d 1564, 1569-70 (9th Cir. 1990) (en banc).
                                                35
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 37 of 44 Page ID #:1384




 1         18.    The Ninth Circuit further clarified the “recklessness” standard in SEC v.
 2   Platforms Wireless Int’l Corp. where it held that scienter requires either “deliberate
 3   recklessness” or “conscious recklessness” – a “form of intent rather than a greater
 4   degree of negligence.” 617 F.3d 1072, 1093 (9th Cir. 2010). Recklessness may be
 5   inferred from circumstantial evidence. Herman & MacLean v. Huddleston, 459 U.S.
 6   390, 391 n. 30 (1983); SEC v. Burns, 816 F.2d 471, 474 (9th Cir. 1987).
 7         19.    Negligence is the absence of “reasonable prudence.” Dain Rauscher,
 8   Inc., 254 F.3d at 856-57; SEC v. Hughes Capital Corp., 124 F.3d 449, 453-54 (3d
 9   Cir.1997) (defining negligence in the securities context as the failure to exercise
10   reasonable care or competence).
11         20.    Information is material if there is a substantial likelihood that a
12   reasonable investor would consider it important in making an investment decision.
13   Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988); TSC Indus., Inc. v. Northway,
14   Inc., 426 U.S. 438, 449 (1976); SEC v. Platforms Wireless, 617 F.2d at 1092.
15   Liability arises not only from affirmative representations but also from failures to
16   disclose material information. SEC v. Dain Rauscher, 254 F.3d at 855-56.
17         21.    The phrase “in the offer or sale” of securities under Section 17(a) is
18   “broad enough to cover the entire selling process.” United States v. Naftalin, 441
19   U.S. 768, 777-78 (1979) (“[t]he statutory language does not require that the victim of
20   the fraud be an investor—only that the fraud occur ‘in’ an offer or sale” … Securities
21   Act was intended “to achieve a high standard of business ethics . . . in every facet of
22   the securities industry”).
23         22.     The “in connection with” a purchase or sale requirement of Section
24   10(b) is subject to an expansive view, met when the alleged misstatements or
25   deceptive conduct “coincide[] with a securities transaction.” Merrill Lynch, Pierce,
26   Fenner & Smith Inc., v. Dabit, 547 U.S. 71, 85 (2006); SEC v. Zandford, 535 U.S.
27   813, 822 (2002). A fraud is “in connection with” the purchase or sale of securities if
28   it “‘somehow touches upon’ or has ‘some nexus’ with ‘any securities transaction’” in
                                                36
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 38 of 44 Page ID #:1385




 1   interstate commerce. SEC v. Rana Research, Inc., 8 F.3d at 1362 (citations omitted).
 2          23.    Email and the internet are instrumentalities of interstate commerce. See,
 3   e.g., United States v. Nader, 542 F.3d 713, 717 (9th Cir. 2008) (“Telephones are
 4   instrumentalities of interstate commerce ...”); Utah Lighthouse Ministry v.
 5   Foundation for Apologetic Info. & Research, 527 F.3d 1045, 1054 (10th Cir. 2008)
 6   (“We agree that the Internet is generally an instrumentality of interstate commerce.”).
 7          24.    Sections 5(a) and (c) of the Securities Act, 15 U.S.C. §§ 77e(a) &
 8   77e(c), prohibit the unregistered offer or sale of securities in interstate commerce
 9   unless an exemption from registration applies. SEC v. Phan, 500 F.3d 895, 901-02
10   (9th Cir. 2007); SEC v. Murphy, 626 F.2d 633, 640 (9th Cir. 1980). Section 5
11   operates as a strict liability statute. Id.
12          25.    A registration statement “permits an issuer, or other person, to make
13   only the offers and sales described in the registration statement.” SEC v. Cavanagh,
14   155 F.3d at 129, 133; Section 6(a) of the Securities Act [15 U.S.C. § 77f(a)]
15   (registration statement effective only as to the securities specified “as proposed to be
16   offered”); see SEC v. Phan, 500 F.3d 895, 905 (9th Cir. 2007) (citing Section 6(a) to
17   find that a registration statement did not cover certain offers and sales).
18          26.    Section 5 holds a defendant liable for either “directly or indirectly”
19   offering and selling unregistered securities, 15 U.S.C. §§ 77e(a), (c), a person can be
20   held primarily liable for actively participating in the unregistered offer or sale. SEC
21   v. Murphy, 626 F.2d 633, 649 (9th Cir. 1980). The “defendant’s conduct [must] be
22   both necessary to, and a substantial factor in, the unlawful transaction.” SEC v.
23   Rogers, 790 F.2d 1450, 1456 (9th Cir. 1986); SEC v. Holschuh, 694 F.2d 130, 139-
24   140 (7th Cir. 1982) (citing Murphy, 626 F.2d at 650-652).
25          27.    Section 20(b) of the Securities Act, and Section 21(d) of the Exchange
26   Act, provide that upon proper showing, a permanent injunction shall be granted in
27   enforcement actions brought by the SEC. 15 U.S.C. §§ 77t(b) and 78u(d),
28          28.    That burden is met when the evidence establishes a reasonable
                                                   37
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 39 of 44 Page ID #:1386




 1   likelihood of a future violation of the securities laws. SEC v. Murphy, 626 F.2d at
 2   633; SEC v. Koracorp Indus., Inc., 575 F.2d 692 (9th Cir. 1978); SEC v. Fehn, 97
 3   F.3d 1276, 1295-96 (9th Cir. 1996).
 4         29.    Factors to be considered in determining a reasonable likelihood of a
 5   future violation of the federal securities laws include the degree of scienter involved;
 6   the isolated or recurrent nature of the infractions; the defendant’s recognition of the
 7   wrongful nature of his conduct; the likelihood that, based on the defendant’s
 8   occupation, future violations might occur; and the sincerity of the defendant’s
 9   assurances against future violations. SEC v. Murphy, 626 F.2d at 633; SEC v.
10   Koracorp Indus., Inc., 575 F.2d 692 (9th Cir. 1978); SEC v. Fehn, 97 F.3d 1276,
11   1295-96 (9th Cir. 1996).
12         30.    The SEC may seek, and courts may order, disgorgement of ill-gotten
13   gains. See SEC v. First Pac. Bancorp, 142 F.3d 1186, 1191 (9th Cir. 1998); SEC v.
14   Patel, 61 F.3d 137, 139 (2d Cir. 1995).
15         31.    Courts have “broad equity powers to order the disgorgement of ‘ill-
16   gotten gains’ obtained through the violation of the securities laws.” SEC v. First Pac.
17   Bancorp, 142 F.3d at 1191; see also SEC v. JT Wallenbrock & Assocs., 440 F.3d
18   1109, 1113 (9th Cir. 2006).
19         32.    The amount of disgorgement should include all gains flowing from the
20   illegal activities. See SEC v. JT Wallenbrock, 440 F.3d at 1114; SEC v. Cross Fin.
21   Servs, Inc., 908 F. Supp. 718, 734 (C.D. Cal. 1995).
22         33.    In calculating disgorgement, the SEC need only show “‘a reasonable
23   approximation of profits causally connected to the violation.’” SEC v. First Pac.
24   Bancorp, 142 F.3d at 1192 n.6 (quoting SEC v. First Jersey Secs., Inc., 101 F.3d
25   1450, 1475 (2d Cir. 1996)); SEC v. Patel, 61 F.3d at 139.
26         34.    Disgorgement usually includes prejudgment interest. Courts order
27   prejudgment interest to ensure that the wrongdoer does not profit from the illegal
28   activity. SEC v. Manor Nursing Centers, Inc., 458 F.2d 1082, 1105 (2d Cir. 1972);
                                                38
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 40 of 44 Page ID #:1387




 1   SEC v. CMKM Diamonds, Inc., 635 F. Supp. 2d 1185, 1190 (D. Nev. 2006).
 2         35.    The Court has broad equity powers to order the disgorgement of ill-
 3   gotten gains obtained through a defendant’s violation of the securities laws.
 4   Disgorgement is designed to deprive a wrongdoer of unjust enrichment, and to deter
 5   others from violating securities laws by making violations unprofitable. SEC v.
 6   Platforms Wireless, 617 F.3d 1072, 1096 (9th Cir. 2010); SEC v. J.T. Wallenbrock &
 7   Assocs., 440 F.3d 1109, 1113 (9th Cir. 2006); SEC v. First Pacific Bancorp, 142 F.3d
 8   1186, 1191 (9th Cir. 1998); SEC v. Rind, 991 F.2d 1486, 1493 (9th Cir. 1993)
 9   (disgorgement is an appropriate equitable remedy for violations of the securities
10   laws); SEC v. Olins, 762 F. Supp. 2d 1193, 1197 (N.D. Cal. 2011).
11         10.    To prove an appropriate disgorgement amount, the SEC need only show
12   a “reasonable approximation” of profits causally connected to the violation.
13   Platforms Wireless, 617 F.3d at 1096; J.T. Wallenbrock, 440 F.3d at 1113-14. Once
14   the SEC has made such a showing, the burden then shifts to the defendant to
15   “demonstrate that the disgorgement figure was not a reasonable approximation.”
16   Platforms Wireless, 617 F.3d at 1096 (quoting SEC v. First City Financial Corp.,
17   Ltd., 890 F.2d 1215, 1232 (D.C. Cir. 1989)).
18         36.    Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange
19   Act provide that the SEC may seek monetary civil penalties for violations of those
20   Acts. 15 U.S.C. §§ 77t(d), § 78u(d)(3).
21         37.    The Securities Act and the Exchange Act provide that penalties be
22   assessed according to a three-tier system. 15 U.S.C. §§ 77t(d), § 78u(d)(3); SEC v.
23   CMKM Diamonds, 635 F. Supp. 2d at 1191.
24         38.    The three tiers of penalty amounts under Section 20(d) of the Securities
25   Act and Section 21(d)(3) of the Exchange Act correspond to specified degrees of
26   culpability. 15 U.S.C. §§ 77t(d) & 78u(d)(3).
27         39.    In assessing an appropriate civil penalty, courts frequently consider the
28   factors used for determining the appropriateness of injunctive relief, discussed above
                                               39
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 41 of 44 Page ID #:1388




 1   and as set forth in SEC v. Murphy, 626 F.2d 633 (9th Cir. 1980). See, e.g., SEC v.
 2   Abacus International Holding Corp., 2001 WL 940913, *5 (N.D. Cal. Aug. 16,
 3   2001); SEC v. Gowrish, 2011 WL 2790482, *9 (N.D. Cal. Jul. 14, 2011); SEC v.
 4   CMKM Diamonds, Inc., 635 F. Supp. 2d 1185, 1192 (D. Nev. 2009).
 5         40.    Under Sections 20(e) and (g) of the Securities Act, 15 U.S.C. § 77t(e),
 6   (g), and Sections 2l(d)(2) and 21(d)(6) of the Exchange Act, 15 U.S.C. § 78u(d)(2),
 7   (6), a district court “may prohibit, conditionally or unconditionally, and permanently
 8   or for such period of time as it shall determine,” any person who has engaged in
 9   securities fraud “from acting as an officer or director [ of a public company] if the
10   person’s conduct demonstrates unfitness to serve as an officer or director.”
11         41.    In deciding whether to impose an officer and director bar, courts
12   consider six factors: (1) the egregiousness of the conduct; (2) the defendant’s “repeat
13   offender” status; (3) the defendant’s role or position when he or she engaged in the
14   conduct; (4) the defendant’s degree of scienter; (5) the defendant’s economic stake in
15   the violation; and (6) the likelihood that misconduct will recur. SEC v. First Pacific
16   Bancorp, 142 F.3d 1186 (9th Cir.1998).
17         42.    Under Section 20(g) of the Securities Act, 15 U.S.C. § 77t(g), and
18   Section 21(d)(6) of the Exchange Act, 15 U.S.C. § 78u(d)(6), a district court may
19   prohibit any person who has engaged in securities fraud from participating in an
20   offering of penny stock. “When deciding to impose such a bar, the court looks at
21   essentially the same factors that govern the imposition of an officer or director bar.”
22   Steadman v. SEC, 603 F.2d 1126, 1140 (5th Cir.1979). The factors are: (1) the
23   egregiousness of the underlying securities violation; (2) the defendant’s “repeat
24   offender” status; (3) the defendant’s role or provision when he engaged in the fraud;
25   (4) the defendant’s degree of scienter; (5) the defendant’s economic stake in the
26   //
27   //
28   //
                                                40
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 42 of 44 Page ID #:1389




 1   violation; and (6) the likelihood that misconduct will recur. First Pac. Bancorp, 142
 2   F.3d at 1193.
 3
 4   Dated: May 11, 2020                   Respectfully submitted,
 5
                                            /s/ Amy Jane Longo
 6                                         Amy Jane Longo
                                           Roberto A. Tercero
 7                                         Attorneys for Plaintiff
                                           Securities and Exchange Commission
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              41
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 43 of 44 Page ID #:1390



                                    PROOF OF SERVICE
 1
     I am over the age of 18 years and not a party to this action. My business address is:
 2
           U.S. SECURITIES AND EXCHANGE COMMISSION,
 3         444 S. Flower Street, Suite 900, Los Angeles, California 90071
           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 4
     On May 11, 2020, I caused to be served the document entitled STATEMENT OF
 5   UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN SUPPORT
     OF MOTION FOR SUMMARY JUDGMENT AGAINST DEFENDANT
 6   IMRAN HUSAIN on all the parties to this action addressed as stated on the attached
     service list:
 7
     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
 8   collection and mailing today following ordinary business practices. I am readily
     familiar with this agency’s practice for collection and processing of correspondence
 9   for mailing; such correspondence would be deposited with the U.S. Postal Service on
     the same day in the ordinary course of business.
10
           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
11   which I personally deposited with the U.S. Postal Service. Each such envelope was
     deposited with the U.S. Postal Service at Los Angeles, California, with first class
12   postage thereon fully prepaid.
13         ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
14   Angeles, California, with Express Mail postage paid.
15   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
     office of the addressee as stated on the attached service list.
16
     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
17   by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
18   Los Angeles, California.
19   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
     the electronic mail address as stated on the attached service list.
20
     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
21   CM/ECF system, which effects electronic service on counsel who are registered with
     the CM/ECF system.
22
     ☐     FAX: By transmitting the document by facsimile transmission. The
23   transmission was reported as complete and without error.
24
           I declare under penalty of perjury that the foregoing is true and correct.
25
      Date: May 11, 2020                         /s/ Amy Jane Longo
26                                              AMY JANE LONGO
27
28
                                                1
 Case 2:16-cv-03250-ODW-E Document 97-2 Filed 05/11/20 Page 44 of 44 Page ID #:1391



               SEC v. IMRAN HUSAIN and GREGG EVAN JACLIN
 1            United States District Court—Central District of California
                          Case No. 2:16-cv-03250-ODW (Ex)
 2
                                   SERVICE LIST
 3
               George B. Newhouse, Jr., Esq.
 4             RICHARDS CARRINGTON, LLC
 5             545 S. Figueroa Street, Seventh Floor
               LA, CA 90012
 6             T/213-798-6387
 7             F/303-962-2691
               george@richardscarrington.com
 8             Attorney for Defendant Imran Husain
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
